Opinion of the Court
PER CuRiam:
The accused was found guilty by special court-martial of three offenses of absence without leave, in violation of Article 86, Uniform Code of Military Justice, 50 USC § 680. He was sentenced to bad-conduct discharge, partial forfeitures, and confinement for six months. Following approval by the convening authority, the officer exercising general court-martial jurisdiction suspended the punitive discharge and approved. A board of review in the office of The Judge Advocate General of the Air Force then affirmed. Although the board was composed of three members, only two participated in the decision. We granted the petition for review because other cases were pending which involved the same issue, namely, whether a board of review with two members sitting, possessed the power to act.
The principles set forth in United States v. Petroff-Tachomakoff, 5 USCMA 824, 19 CMR 120, dispose of the only issue in this case.
The decision of the board of review is affirmed.